Citation Nr: 1625654	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-17 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to January 1972.

This appeal is before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction has since been transferred to the RO in Houston, Texas.

In April 2015, the Board remanded the Veteran's appeal with instruction to schedule the Veteran for a hearing before the Board.  In March 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.  The Board is therefore satisfied that the instructions in its remand of April 2015 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Hearing loss is not related to service and did not manifest within one year of separation.

2.  Tinnitus is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated December 2012.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Furthermore, the Veteran has neither identified any VA facilities from which he has received treatment nor identified the existence of relevant private treatment records.

The Veteran was provided a VA examination of his claimed hearing loss and tinnitus in October 2012.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran claims service connection for bilateral hearing loss and tinnitus.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Before proceeding, the Board observes that in general VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO)-American National Standards Institute (ANSI). For these readings, ASA units appear to the right and in parentheses, while ISO-ANSI units appear to the left.  While several of the Veteran's in-service examinations, described in detail below, occurred after October 31, 1967, some of these examination reports nonetheless explicitly state that ASA units were used.  The Board thus has applied the appropriate conversion when necessary in the evidence recitation below.

Service treatment records do not reflect complaints of or treatment for hearing loss.  In his February 1968 induction examination, audiometry results revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (-5)
5 (-5)
0 (-10)
5 (-5)
15 (10)
LEFT
15 (0)
0 (-10)
0 (-10)
0 (-10)
-5 (-10)

No hearing loss disability was noted at induction.  In June 1968, the Veteran underwent an examination for his duties as loadmaster.  Pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (-5)
5 (-5)
0 (-10)
5 (-5)
10 (5)
LEFT
10 (-5)
0 (-10)
0 (-10)
0 (-10)
20 (15)

No hearing loss disability was noted in the examination report.  

The Veteran subsequently underwent an annual flight examination in February 1969.  Pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25 (10)
20 (10)
20 (10)
20 (10)
20 (15)
LEFT
25 (10)
20 (10)
20 (10)
20 (10)
15 (10)

No hearing loss disability was noted in the examination report.  

The Veteran underwent another annual flight examination in November 1969.  Pure tone thresholds were as follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
5
5
5
10
10

No hearing loss disability was noted in the examination report.  

The Veteran underwent another annual flight examination in December 1970.  Pure tone thresholds were as follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
5
20
LEFT
0
0
0
15
0

No hearing loss disability was noted in the examination report.  

Finally, at his December 1971 separation examination, pure tone thresholds were as follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT
5
0
0
5
0

No hearing loss disability was noted in the examination report.

In a statement accompanying his October 2012 claim, the Veteran stated that bilateral hearing loss and tinnitus were due to noise exposure on flight lines and as a flight crewman in service.  In a January 2013 statement, the Veteran elaborated that he logged 2500 hours as a loadmaster, and that the loadmaster's seat on the plane was referred to as the "deaf seat" because it was so near the engines.

The Veteran underwent a VA examination in July 2013.  He reported in-service noise exposure and denied civilian occupational noise exposure.  Recreational noise exposure included hunting.  He further reported high-pitched noise in each ear, which he first noticed 20 years ago, but not during service.  Pure tone thresholds were as follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
20
45
LEFT
15
10
10
30
30

Speech discrimination scores were 94 percent in both ears.  The examiner diagnosed sensorineural hearing loss and opined that it was less likely than not that such hearing loss is related to service.  This opinion was based on the rationale that the Veteran's enlistment and separation examinations show normal hearing with no significant shift in hearing between the two tests.  As to tinnitus, the examiner opined that tinnitus was more likely than not related to hearing loss, but less likely than not related to service.  This opinion was based on the rationale that tinnitus generally manifests at the time of the acoustic trauma, and the Veteran's tinnitus did not manifest until 20 years after service.

In a February 2016 statement, the Veteran stated that he believed that the machine used at the VA examination was broken, compromising the results.  He enclosed with the statement a copy of Air Force instructions for the plane he flew on, which indicates that for auxiliary crew seats ear protection was recommended for occupancy of 15 minutes or more and mandatory for occupancy greater than 2.5 hours per day.

At his March 2016 hearing, the Veteran stated that while in the plane he wore protective headphones when sitting in the front of the aircraft, but not in the back when working.  He further stated that he was told at his VA examination that the machine was broken but the examiner would try to test his hearing anyway.  He stated that he was told by the examiner that he did not have ringing in his ears.

The Board finds that the evidence weighs against a finding that bilateral hearing loss is related to service or manifested to a compensable degree within one year of separation from service.  The VA examiner's opinion is highly probative.  It explains that the lack of shift from the Veteran's induction to separation examinations makes it unlikely that any acoustic trauma in service caused permanent damage.  The Board recognizes that the VA examiner's opinion does not explicitly address the Veteran's annual flight examinations, including one with substantial pure tone threshold shifts.  There is no indication, however, that this is an omission of error.  If anything, the outlying February 1969 examination demonstrates that acoustic trauma had no permanent effect, as the Veteran's hearing substantially improved by November 1969 and for two subsequent in-service examinations.  The Board further does not find persuasive the Veteran's claims that the audiometry machine at his VA examination was broken.  While it is true that the Veteran's hearing loss in his left ear does not meet the criteria for a disability under 38 C.F.R. § 3.385, the denial of service connection is based primarily on the lack of a relationship to service, regardless of the pure tone thresholds at his VA examination.  For these reasons, the Board finds that the evidence weighs against a finding that bilateral hearing loss is related to service or manifested to a compensable degree within one year of separation from service.  Service connection is therefore denied.

The Board further finds that the evidence weighs against a finding that tinnitus is related to service.  The VA examiner's opinion is highly probative.  It explains that tinnitus based on acoustic trauma generally begins at the time of the trauma.  The Veteran, in contrast, stated that he first noticed tinnitus 20 years prior to the examination, but not during service.  The examiner further stated that tinnitus was likely to be caused by hearing loss.  Thus, as the Board denies service connection for hearing loss, service connection for tinnitus on a secondary basis is not available to the Veteran.  As to the Veteran's testimony at his hearing that the examiner told him he did not have tinnitus, the Board assumes this was a misunderstanding.  The VA examination report clearly states that the Veteran suffers from current tinnitus, and the Board sees no reason to doubt the competency of the examiner.  For these reasons, the Board finds that the evidence weighs against a finding that tinnitus is related to service, and service connection is therefore denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


